Title: To James Madison from Stephen Girard, 5 December 1807
From: Girard, Stephen
To: Madison, James



Sir
Philadelphia 5th Decr, 1807.

Permit me to enclose here Mr. Titon Greland’s letter of Naturalization and to request as a particular favour that you will grant him a passport and will be so good to forward the same to me as soon as convenient.
I am well acquainted with Mr Titon Greland  That gentleman is a native of the Island of Hispaniola aged about twenty one years resided in the United States since 1793 and has been one voyage to Canton and one to Amsterdam supercargo of one of my ships.  I remain with great respect Sir Your most obt. Servt.
